DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/15/2021, 2/3/2021 and 9/11/2020 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-044825, filed on May 13, 2018.
Status of Claims
Amendments to claims 11, 13 – 14, 19, 23, 26 and 29 have been entered.
Claims 11 – 30 are currently pending.
Response to Remarks
In view of Applicant’s remarks and amendments, it appears that the supplying circuit is an interface that provides information from the radar to other electronics not part of the radar.  The Examiner withdraws the drawing objection and related 112(b) rejection.
Applicant amended claims 13 and 14 to indicate that the object is an unwanted or unnecessary object but did not amend claim 20.  Thus, the Examiner maintains the rejection regarding claim 20.  
Applicant has amended the claims to include a feature of sequentially selecting each of the plurality of reception antennas such that the transmission signal reflected from the object is received at a receiving circuit.  Said feature is well-known in the art.  For example, Ookawa (US 20150378008 A1) Fig. 1 item 40 shows sequential switching and Mizutani (US 20120119939 A1) Fig. 7 item 22 also shows sequential switching.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the specification states “it is difficult to distinguish a reflected wave from an object existing in the vicinity of the radar apparatus and the unnecessary signal, and thus there is a problem that it is difficult to detect the object existing in the vicinity.”  See Spec. Para. 4.  An example of an unnecessary signal is a reflection from a bumper wherein the bumper is located on the same vehicle as the radar.  See Spec. Para. 4.  Figure 7 of the instant application shows the “operation of detecting an object existing in the vicinity of the radar device.” See Spec. Para. 17. In other words, the objects being detected could be other vehicles which makes sense because the specification also state “a travel state of the vehicle is controlled on the basis of information on the object which is supplied from the supplying circuit.”   See Spec. 14.  
The applicant is using the word “object” in the claims to refer to both a signal of interest, e.g. another vehicle, and an unnecessary signal, e.g. bumper. However, it is not always clear to the Examiner when the Applicant is using the word object to refer to a signal of interest or an unnecessary signal.  For example, claim 11 use of the word “object” appears to be directed to detecting a signal of interest such as another vehicle; however, claim 20 use of the word “object” appears to be directed to an unnecessary signal, e.g. bumper reflection.  The Examiner has to speculate as to when the word object refers to a signal of interest or an unnecessary signal.  For example, the Examiner assumes based on the specification that the object as claimed in claim 11 is due to a signal of interest; however, the use of the word object in claim 20 seemingly contradicts this assumption as it appears that the word object as claimed now seems to be directed to an unnecessary signal.  As such, the metes and bounds of the claims cannot be fully determined, thus the claims are indefinite.  
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 16-17 and 19 are rejected under 35 U.S.C. 103 as being obvious over Brookner (US 3,787,853) in view of Ookawa (US 2015/0378008).
As to claims 11 and 19, Brookner teaches a radar device that detects an object (Figs. 1-2), comprising: 
an output circuit that outputs a signal having a plurality of synchronized frequency components (Fig. 3 item 88, Fig. 4, Fig. 6 item 102, Fig. 7, Fig. 8 item 126, Fig. 9 items 148, 150 and 152 and Figs. 10a-10b); 
a generation circuit that generates a local oscillation signal on the basis of the signal output from the output circuit (Fig. 1 item 29; Fig. 2 item 30); 
a transmission circuit that generates a transmission signal on the basis of the local oscillation signal and transmits the transmission signal through a transmission antenna (Fig. 1 items 29, 14 and 10; Fig. 2 at least items 30);
a receiving circuit that receives the transmission signal reflected from the object through a reception antenna (Fig. 1 item 77), and outputs the signal as a reception signal (Fig. 3 item 90); 
a detection circuit that executes processing of detecting the object on the basis of a phase of a plurality of frequency components included in the reception signal (Id. see also 6:60-64 “The outputs of matched filters 82, 84, and 86 are summed in summer 88, which generates a signal on line 90 at a time proportional to range and showing that the received signal has a r doppler frequency.”  The detection circuitry includes at least the matched filters.); and 
a supplying circuit that supplies information on the object which is detected by the detection circuit to the outside (Id. The information of range and Doppler is being outputted by at least summer 88.  See also Fig. 3 item 90.), 
wherein the transmission circuit generates the transmission signal by superimposing the same modulation signal on each of the plurality of frequency components included in the local oscillation signal (Figs. 6-9).
Brookner does not teach the feature feature of sequentially selecting each of the plurality of reception antennas such that the transmission signal reflected from the object is received at a receiving circuit.
In the same field of endeavor, Ookawa teaches “The receiving switch 42 sequentially selects any of the antenna elements Ar.sub.i which constitute the array antenna 41 . . . (Para. 59).”
In view of the teachings of Ookawa, it would have been obvious to modify the receive antenna as taught by Brookner with the sequentially switching antenna array 40 of Ookawa in order to determine angular direction without mutual interference among the receive antenna thereby increasing the amount of data information, e.g. angle-of-arrival. 
It is not clear whether the cited portions of Brookner related to supplying circuit actually teach outputting information outside the radar.
Ookawa also shows an interface (supply circuit) between radar and signal processor item 1 of figure 1 and the Drive Assist ECU item 60.  
In view of the teachings of Ookawa, it would have been obvious to output radar information outside the radar to other devices for practical uses such as the ECU, for example, because other devices such as the ECU can act according to radar data. For example, braking based on radar data indicative of an obstacle would be a predictable result because one of ordinary skill would expect radar to be used to detect objects such as obstacles and would expect a vehicle equipped with an ECU to act accordingly because the goal of an ECU is to use sensor data in order to avoid collisions.  Sensor data is often applied to other devices for application purposes and not just ECU’s.  For example, a display would be another example where a user can identify a threat based on radar data being used in a particular application.  
As to claim 16, Brookner in view of Ooakawa teaches the radar device according to claim 11, wherein the transmission circuit generates the transmission signal by modulating the local oscillation signal by amplitude modulation, phase modulation, or a combination of the amplitude modulation and the phase modulation (Brookner 2:53-54 “amplitude and phase modulation”).
As to claim 17, Brookner in view of Ooakawa teaches the radar device according to any claim 11, wherein the output circuit generates a signal having a plurality of synchronized frequency components on the basis of a signal in which a predetermined waveform repeats in a predetermined period (Brookner: 7:12-14 “burst period … The spacings between the bursts may be either equal or different.”  See also Figs. 4, 7) and 10a-b).
Claims 12 – 13, 22 – 23, 25 – 26 are rejected under 35 U.S.C. 103 as being obvious over Brookner in view of Ookawa and Farmer (US 5,969,667).
As to claim 12, Brookner in view of Ooakawa teaches the radar device according to claim 11, wherein in the signal that is output from the output circuit and has the plurality of frequency components, the frequency components are arranged in a comb shape with constant intervals (Brookner: 5:1-3 “The width of each pulse 92 shown is approximately equal to one over the duration of each radio-frequency pulse.”), 
the generation circuit generates the local oscillation signal by multiplying or frequency-dividing the signal in which the frequency components are arranged in the comb shape (Brookner: Fig. 2 items 52, 54 and 56.  Note that the claims do not specify linear or nonlinear multiplication.  Multipliers provide linear multiplication whereas modulators provide nonlinear multiplication.), 
the transmission circuit generates the transmission signal by up-converting the same baseband signal with the local oscillation signal, 
the receiving circuit generates the reception signal by down-converting the reception signal with the local oscillation signal (Brookner: Fig. 1 item 75 mixer), and 
the detection circuit detects the object on the basis of a plurality of frequency components included in the down-converted signal (Brookner: 6:60-64 as cited in claim 1).
Figure 1 of Brookner does not show the waveform generator 29 coupled to a mixer.  It is well-known that the size of an antenna is proportional to wavelength wherein wavelength is inversely proportional to frequency.  Thus, in order to conserve space and save costs, an intermediate signal is upconverted onto a carrier thus allowing for the use of a smaller antenna.  
For example, Farmer teaches a mixer to upconvert a signal.  As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify figure 1 of Brookner to include a mixer coupled to the waveform generator upstream the antennae in order to upconvert the signal before transmission thereby allowing use of a smaller antenna thus saving cost and reducing space requirements.  
As to claim 13, Brookner in view of Ookawa and Farmer teaches the radar device according to claim 12, wherein the detection circuit emphasizes or attenuates the object as an unnecessary object when the object exists existing in a predetermined distance on the basis of the down-converted signal (Regarding “emphasizes” see Brookner at 10:1-21 describes the effect of the matched filtering on the received signal.  Essentially, the matched filter improves the signal of interest, e.g. reflection due to a target, signal-to-noise.  See also 9:35-36 “filter can coherently integrate 24 of the tones of the received signal.”  Regarding “attenuates,” the specification appears to refer to mixers and filters with regard to attenuation.  See Spec. Paras. 24, 28, 35-36 and 39.  A mixer produces sum and difference frequencies that are at half the amplitude of the carrier according to the well known multiplication trigonometric identity.  Filters have characteristics similar to a Sinc function which also have attenuating effects.  As such, it is understood that the mixer 75 in figure 1 of Brookner provides attenuation.  Also, Farmer teaches attenuation of objects within a predetermined “close-range” such as a bumper.  See Farmer Para. 50.  In view of Farmer, it would have been obvious to attenuate close range objects such as bumpers to improve the signal-to-noise for signals of interest (SOI) thereby unmasking the SOI from bumper reflections.).
As to Claim 25, Brookner in view of Ookawa and Farmer teaches the radar device according to claim 13, wherein the transmission circuit generates the transmission signal by modulating the local oscillation signal by amplitude modulation, phase modulation, or a combination of the amplitude modulation and the phase modulation (Brookner 2:53-54 “amplitude and phase modulation”).
As to claim 26, Brookner in view of Ookawa and Farmer teaches the radar device according to any claim 13, wherein the output circuit generates a signal having a plurality of synchronized frequency components on the basis of a signal in which a predetermined waveform repeats in a predetermined period (Brookner 8:51-54 “It remains open for 2                     
                        
                            
                                T
                            
                            
                                B
                            
                        
                    
                 before recycling.  See also 8:5-12 “spacing between pulses” as shown in Fig. 7.  The pulse repetition frequency which is relevant in determining range and doppler ambiguities.  See also 7:12-14 “burst period … The spacings between the bursts may be either equal or different.”  See also Figs. 4, 7 and 10a-b).
As to claim 22, Brookner in view of Ookawa and Farmer teaches the radar device according to claim 12, wherein the transmission circuit generates the transmission signal by modulating the local oscillation signal by amplitude modulation, phase modulation, or a combination of the amplitude modulation and the phase modulation (Brookner 2:53-54 “amplitude and phase modulation”).
As to claim 23, Brookner in view of Ookawa and Farmer teaches the radar device according to any claim 12, wherein the output circuit generates a signal having a plurality of synchronized frequency components on the basis of a signal in which a predetermined waveform repeats in a predetermined period (Brookner 8:51-54 “It remains open for 2                     
                        
                            
                                T
                            
                            
                                B
                            
                        
                    
                 before recycling.  See also 8:5-12 “spacing between pulses” as shown in Fig. 7.  The pulse repetition frequency which is relevant in determining range and doppler ambiguities.  See also 7:12-14 “burst period … The spacings between the bursts may be either equal or different.”  See also Figs. 4, 7 and 10a-b).
Claims 14-15, 20-21 and 28 – 29 are rejected under 35 U.S.C. 103 as being obvious over Brookner in view of Ookawa and Farmer in further view of Huemer (US 2017/0219691).
As to claim 14, Brookner in view of Ookawa and Farmer teaches the radar device according to claim 12, wherein the reception signal includes signals reflected from a plurality of the objects (Assuming there is a plurality of objects, then yes.), and 
the detection circuit  (Fig. 1 item 22) and 
[wherein the phase component]  (Farmer at Para. 50 teaches attenuation of close range objects but does not specify subtracting the detected phase component in order to do so.).
In the same field of endeavor, Huemer teaches “The cancellation method is summarized in the flow-chart of FIG. 9. As compared to a known radar system the RF transmit signal s.sub.RF(t) is transmitted to an on-chip target (OCT) 300 (see step 701). The signal y.sub.RF,O(t) received from OCT 300 down-converted to the base band (base band signal y.sub.O(t), step 702) and digitized (digital base band signal y.sub.O[n], step 703). The decorrelated phase noise (DPN) signal Δφ.sub.O[n] is estimated from digitized signal y.sub.O(t), and a corresponding cancellation signal ŷ.sub.S[n] is generated based on the estimated DPN signal Δφ.sub.O[n] (step 704). Finally, the cancellation signal is subtracted from the (down-converted and digitized) radar echo signal y[n] in order to compensate for the short-range leakage included therein. (Para. 46).”  The Examiner notes that leakage signals would include reflections from nearby object.  See, e.g., Frederick (US 2009/0050685) Para. 10 (citing “Leakage associated with the transmit signal frequently generates interference in the receive path and may result from one or more sources such as reflections off other nearby objects in the vicinity …”).
In view of the teachings of Huemer, it would have been obvious to a person having ordinary skill in the art to apply or modify figure 1 item 22 of Brookner in view of Ookawa and Farmer to include circuitry of Humer’s figure 6 in order to reduce leakage thereby improving the signal-to-noise of the signal as it pertains to signals of interest.  
As to claim 28, Brookner in view of Ookawa, Farmer and Huemer teaches the radar device according to claim 14, wherein the transmission circuit generates the transmission signal by modulating the local oscillation signal by amplitude modulation, phase modulation, or a combination of the amplitude modulation and the phase modulation (Brookner Fig. 2 items 52, 54, 56 and items 46, 48 and 50).
As to claim 29, Brookner in view of Ookawa, Farmer and Huemer teaches the radar device according to any claim 14, wherein the output circuit generates a signal having a plurality of synchronized frequency components on the basis of a signal in which a predetermined waveform repeats in a predetermined period (Brookner 8:51-54 “It remains open for 2                     
                        
                            
                                T
                            
                            
                                B
                            
                        
                    
                 before recycling.  See also 8:5-12 “spacing between pulses” as shown in Fig. 7.  It appears that the scope of claim 29 is simply directed at a pulse repetition frequency which is relevant in determining range and doppler ambiguities.).
As to claim 20, Brookner in view of Ookawa and Farmer teaches the radar device according to claim 13, wherein the reception signal includes signals reflected from a plurality of the objects (if there are objects, then yes), (Farmer at Para. 50 teaches attenuation of close-range objects but does not specify subtracting the detected phase component in order to do so.).
In view of the teachings of Huemer as discussed supra, it would have been obvious to a person having ordinary skill in the art to apply to modify figure 1 item 22 of Brookner in view of Ookawa and Farmer to include circuitry of Humer’s figure 6 in order to reduce leakage thereby improving the signal-to-noise of the signal as it pertains to signals of interest.  
As to claim 21, Brookner in view of Ookawa and Farmer teaches the radar device according to claim 13, wherein the detection circuit detects  (Brookner Fig. 1 item 22), (Whether the leakage signal is directly or indirectly received by the receive antenna from the transmit antenna.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).).
In view of the teachings of Huemer as discussed supra, it would have been obvious to a person having ordinary skill in the art to apply to modify figure 1 item 22 of Huemer in view of Farmer to include circuitry of Humer’s figure 6 in order to reduce leakage thereby improving the signal-to-noise of the signal as it pertains to signals of interest.  
As to Claim 15, Brookner in view of Ookawa, Farmer and Huemer teaches the radar device according to claim 12, wherein the detection circuit  (Fig. 1 item 22), .
In view of the teachings of Huemer as discussed supra, it would have been obvious to a person having ordinary skill in the art to apply to modify figure 1 item 22 of Brookner in view of Ookawa and Farmer to include circuitry of Humer’s figure 6 in order to reduce leakage thereby improving the signal-to-noise of the signal as it pertains to signals of interest.  
Claims 14-15, 20-21 and 28 – 29 are rejected under 35 U.S.C. 103 as being obvious over Brookner in view of Ookawa and Farmer in further view of William (US 2017/0219691).
As to claim 14, Brookner in view of Ookawa and Farmer teaches the radar device according to claim 12, wherein the reception signal includes signals reflected from a plurality of the objects (Assuming there is a plurality of objects, then yes.), and 
the detection circuit  (Fig. 1 item 22) and 
[wherein the phase component] .
In the same field of endeavor, William teaches “the difference in transmit frequencies causes a phase difference between the associated receive signals. When the complex subtraction of the signals is performed, the signals with the smallest phase difference are effectively eliminated, since the direct subtraction of the similar signals results in a very small resulting signal. Understanding that the signals from the smallest, i.e., closest, ranges will have the smallest phase difference, because of the relatively small round-trip return time of the radar signals, the effect of the approach of the disclosure is to attenuate the near-range signals. Thus, in the case of, for example, the bumper fascia, or other near-range objects, the receive signals are so substantially attenuated as to be effectively eliminated from the object detection radar processing (Para. 35).”
In view of the teachings of William, it would have been obvious to a person having ordinary skill in the art to apply to modify figure 1 items 22 and 77 of Brookner in view of Ookawa and Farmer to include circuitry of William’s figure 1 items 28 and 30 (Williams corresponding item 22) and items 32, 34 and 36 (Williams corresponding item 77), respectively, in order to reduce leakage thereby improving the signal-to-noise of the signal as it pertains to signals of interest.  
As to claim 28, Brookner in view of Ookawa, Farmer and William teaches the radar device according to claim 14, wherein the transmission circuit generates the transmission signal by modulating the local oscillation signal by amplitude modulation, phase modulation, or a combination of the amplitude modulation and the phase modulation (Brookner Fig. 2 items 52, 54, 56 and items 46, 48 and 50).
As to claim 29, Brookner in view of Ookawa, Farmer and William teaches the radar device according to any claim 14, wherein the output circuit generates a signal having a plurality of synchronized frequency components on the basis of a signal in which a predetermined waveform repeats in a predetermined period (Brookner 8:51-54 “It remains open for 2                     
                        
                            
                                T
                            
                            
                                B
                            
                        
                    
                 before recycling.  See also 8:5-12 “spacing between pulses” as shown in Fig. 7.  It appears that the scope of claim 29 is simply directed at a pulse repetition frequency which is relevant in determining range and doppler ambiguities.).
As to claim 20, Brookner in view of Ookawa and Farmer teaches the radar device according to claim 13, wherein the reception signal includes signals reflected from a plurality of the objects (if there are objects, then yes), .
In view of the teachings of William as discussed supra, it would have been obvious to a person having ordinary skill in the art to apply to modify figure 1 items 22 and 77 of Brookner in view of Ookawa and Farmer to include circuitry of William’s figure 1 items 28 and 30 (Williams corresponding item 22) and items 32, 34 and 36 (Williams corresponding item 77), respectively, in order to reduce leakage thereby improving the signal-to-noise of the signal as it pertains to signals of interest.
As to claim 21, Brookner in view of Ookawa and Farmer teaches the radar device according to claim 13, wherein the detection circuit detects  (Brookner Fig. 1 item 22), (Whether the leakage signal is directly or indirectly received by the receive antenna from the transmit antenna.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).).
In view of the teachings of William as discussed supra, it would have been obvious to a person having ordinary skill in the art to apply to modify figure 1 items 22 and 77 of Brookner in view of Farmer to include circuitry of William’s figure 1 items 28 and 30 (Williams corresponding item 22) and items 32, 34 and 36 (Williams corresponding item 77), respectively, in order to reduce leakage thereby improving the signal-to-noise of the signal as it pertains to signals of interest.
As to Claim 15, Brookner in view of Farmer and Huemer teaches the radar device according to claim 12, wherein the detection circuit  (Fig. 1 item 22), .
In view of the teachings of William as discussed supra, it would have been obvious to a person having ordinary skill in the art to apply to modify figure 1 items 22 and 77 of Brookner in view of Ookawa and Farmer to include circuitry of William’s figure 1 items 28 and 30 (Williams corresponding item 22) and items 32, 34 and 36 (Williams corresponding item 77), respectively, in order to reduce leakage thereby improving the signal-to-noise of the signal as it pertains to signals of interest.
Claim 18 is rejected under 35 U.S.C. 103 as being obvious over Brookner in view of Ookawa as applied to claim 11 and in further view of Jung (US 2015/0346337).
As to claim 18, Brookner in view of Ookawa does not teach the radar device according to claim 11, wherein the radar device is mounted on a vehicle, and a travel state of the vehicle is controlled on the basis of information on the object which is supplied from the supplying circuit.
In the same field of endeavor, Jung teaches “the electronic control unit 30 may control the braking unit 40 when it is determined that emergency braking is required, based on the distance between the recognized pedestrian and the host vehicle (Para. 50).”  Jung also teaches that radar data is used to make braking decisions as shown in Fig. 1 wherein items 20, 30 and 40 are part of vehicle.  See Jung Para. 13.  
In view of the teachings of Jung, it would have been obvious to a person having ordinary skill in the art to combine the radar system of Brookner with the vehicle system of Jung.  The advantages of Brookner’s radar is high clutter rejection.  See Brookner at least 1:13-19, 7:25-30, 6:44, and 10:1-5.  It is common knowledge that roadways are dominated with clutter, e.g. buildings.  As such, there exists a need to provide clutter mitigation in vehicles radars in order to improve signal quality that will result in better detection decisions such as determining whether a pedestrian is present.  As such, the combination of Brookner and Jung would result in a predictable result of having an autonomous vehicle equipped with a radar with superior clutter rejection resulting in higher quality detections thus resulting in less erroneous braking.  See MPEP 2143 I Rationale A.  
Claim 24 is rejected under 35 U.S.C. 103 as being obvious over Brookner in view of Ookawa and Farmer as applied to claim 12 in further view of Jung (US 2015/0346337).
As to claim 24, Brookner in view of Ookawa and Farmer does not teach radar device according to claim 12, wherein the radar device is mounted on a vehicle, and a travel state of the vehicle is controlled on the basis of information on the object which is supplied from the supplying circuit.
In view of the teachings of Jung as discussed supra, it would have been obvious to a person having ordinary skill in the art to combine the radar system of Brookner in view of Ookawa and Farmer with the vehicle system of Jung.  The advantages of Brookner’s radar is high clutter rejection.  See Brookner at least 1:13-19, 7:25-30, 6:44, and 10:1-5.  It is common knowledge that roadways are dominated with clutter, e.g. buildings.  As such, there exists a need to provide clutter mitigation in vehicles radars in order to improve signal quality that will result in better detection decisions such as determining whether a pedestrian is present.  As such, the combination of Brookner in view of Ookawa and Farmer and Jung would result in a predictable result of having an autonomous vehicle equipped with a radar with superior clutter rejection resulting in higher quality detections thus resulting in less erroneous braking.  See MPEP 2143 I Rationale A.  
Claim 27 is rejected under 35 U.S.C. 103 as being obvious over Brookner in view of Ookawa and Farmer as applied to claim 13 in further view of Jung (US 2015/0346337).
As to claim 27, Brookner in view of Ookawa and Farmer does not teach the radar device according to claim 13, wherein the radar device is mounted on a vehicle, and a travel state of the vehicle is controlled on the basis of information on the object which is supplied from the supplying circuit.
In view of the teachings of Jung as discussed supra, it would have been obvious to a person having ordinary skill in the art to combine the radar system of Brookner in view of Ookawa and Farmer with the vehicle system of Jung.  The advantages of Brookner’s radar is high clutter rejection.  See Brookner at least 1:13-19, 7:25-30, 6:44, and 10:1-5.  It is common knowledge that roadways are dominated with clutter, e.g. buildings.  As such, there exists a need to provide clutter mitigation in vehicles radars in order to improve signal quality that will result in better detection decisions such as determining whether a pedestrian is present.  As such, the combination of Brookner in view of Ookawa and Farmer and Jung would result in a predictable result of having an autonomous vehicle equipped with a radar with superior clutter rejection resulting in higher quality detections thus resulting in less erroneous braking.  See MPEP 2143 I Rationale A.  
Claim 30 is rejected under 35 U.S.C. 103 as being obvious over Brookner in view of Ookawa, Farmer and Huemer as applied to claim 14 and in further view of Jung (US 2015/0346337).
As to claim 30, Brookner in view of Ookawa and Farmer and Huemer does not teach the radar device according to claim 14, wherein the radar device is mounted on a vehicle, and a travel state of the vehicle is controlled on the basis of information on the object which is supplied from the supplying circuit.
In view of the teachings of Jung as discussed supra, it would have been obvious to a person having ordinary skill in the art to combine the radar system of Brookner in view of Ookawa and Farmer and Huemer with the vehicle system of Jung.  The advantages of Brookner’s radar is high clutter rejection.  See Brookner at least 1:13-19, 7:25-30, 6:44, and 10:1-5.  It is common knowledge that roadways are dominated with clutter, e.g. buildings.  As such, there exists a need to provide clutter mitigation in vehicles radars in order to improve signal quality that will result in better detection decisions such as determining whether a pedestrian is present.  As such, the combination of Brookner in view of Ookawa and Farmer and Huemer and Jung would result in a predictable result of having an autonomous vehicle equipped with a radar with superior clutter rejection resulting in higher quality detections thus resulting in less erroneous braking.  See MPEP 2143 I Rationale A.  
Claim 30 is rejected under 35 U.S.C. 103 as being obvious over Brookner in view of Ookawa and Farmer and William as applied to claim 14 and in further view of Jung (US 2015/0346337).
As to claim 30, Brookner in view of Ookawa, Farmer and Huemer does not teach the radar device according to claim 14, wherein the radar device is mounted on a vehicle, and a travel state of the vehicle is controlled on the basis of information on the object which is supplied from the supplying circuit.
In view of the teachings of Jung as discussed supra, it would have been obvious to a person having ordinary skill in the art to combine the radar system of Brookner in view of Famer and William with the vehicle system of Jung.  The advantages of Brookner’s radar is high clutter rejection.  See Brookner at least 1:13-19, 7:25-30, 6:44, and 10:1-5.  It is common knowledge that roadways are dominated with clutter, e.g. buildings.  As such, there exists a need to provide clutter mitigation in vehicles radars in order to improve signal quality that will result in better detection decisions such as determining whether a pedestrian is present.  As such, the combination of Brookner in view of Ookawa and Farmer and William and Jung would result in a predictable result of having an autonomous vehicle equipped with a radar with superior clutter rejection resulting in higher quality detections thus resulting in less erroneous braking.  See MPEP 2143 I Rationale A.  
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648                                    

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648